Title: To George Washington from Theodore Foster, 26 June 1790
From: Foster, Theodore
To: Washington, George



Sir,
New York June 26th 1790

I have the Honor to inform your Excellency that on the Twelfth Day of the present Month, I was appointed by the Legislature

of the State of Rhode Island and Providence Plantations One of the Senators to represent that State, in the National Government. That on the Evening before last I arrived in this City and yesterday had the Honor of being admitted and sworn as a Member of the Senate of the United States.
Be pleased, Sir, to permit Me on the present Occasion to assure you of my most sincere Disposition to promote your personal Honor and private Happiness and to establish the Credit Glory and Prosperity of the Nation at large over which you preside. Your Excellency will ever find Me anxious to render you all the Aid and Support due to the Chief Magistrate in the Administration of the National Government.
Accept my most Sincere Thanks for your Goodness in my Appointment to the Naval office in the District of Providence. At the Time I took the Liberty to write to Your Excellency respecting that office I had no Expectation of the Senatorial Trust I now hold. I undertook the latter not knowing that the former would be confided to Me. As they are incompatible if it would not be deemed presumptuous I would beg leave to request that the Honble Ebenezer Thompson Esqr. of Providence may be appointed to that office. I will pledge myself for his Abilities, his Integrity and for his Fidelity in the Discharge of the Duties of the Office, and I am well assured that his Appointment will give more general Satisfaction to all Parties in the State than that of any other Person.
The Providence Association of Mechanics and Manufacturers consisting of about Two Hundred of the Reputable Citizens of that Town have honored Me with the Care of an Address to your Excellency from their Corporation, a Copy of which I herewith inclose. If it be agreeable to your Excellency to receive it I will do myself the Honor to present it, at such Time as you will be pleased to appoint.
The Honorable Joseph Stanton Esqr. is my Colleague in the Senatorial Representation of Rhode Island. He has Communications which he wishes to make. If your Excellency will be pleased to admit us to an Interview we will wait on you to make our personal Respects, and gratefully acknowledge the Honor done us. I have the Honor to be very respectfully Your Excellency’s most obedient and humble Servant.

Theodore Foster.

